Citation Nr: 1213880	
Decision Date: 04/16/12    Archive Date: 04/26/12

DOCKET NO.  10-46 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating higher than 50 percent for major depressive disorder, not otherwise specified.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tiffany Berry, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from September 1987 to September 1991, from February to October 2003, and from September 2006 to December 2007.

This appeal to the Board of Veterans' Appeals (Board) is from a September 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted the Veteran's claim for service connection for major depressive disorder, not otherwise specified, and assigned an initial 10 percent rating for this disability retroactively effective from January 16, 2009, the date of receipt of this claim.  He appealed for a higher initial rating.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a Veteran appeals his initial rating, VA must consider whether to "stage" the rating to compensate him for times since the effective date of his award when his disability may have been more severe than at others).

In another decision since issued in December 2009, during the pendency of this appeal, the rating for this disability was increased from 10 to 50 percent with the same retroactive effective date of January 16, 2009.  The Veteran has continued to appeal, requesting an even higher rating.  See AB v. Brown, 6 Vet. App. 35, 
38-39 (1993) (indicating it is presumed he is seeking the highest possible rating for this disability, absent express indication to the contrary).

Because there is an outstanding hearing request, the Board is remanding this claim to the RO via the Appeals Management Center (AMC) in Washington, DC.



REMAND

In his November 2010 substantive appeal (on VA Form 9), the Veteran indicated he wants a hearing at the RO before a Veterans Law Judge of the Board, in other words a Travel Board hearing.  His representative also since has submitted a statement in April 2012 reiterating this hearing request and reaffirming that it has not been withdrawn.  Consequently, this requested Travel Board hearing must be scheduled before deciding this appeal.  38 C.F.R. §§ 20.700, 20.704 (2011).

Accordingly, this claim is REMANDED for the following additional development and consideration:

Schedule a Travel Board hearing at the earliest opportunity or, if the Veteran prefers, a videoconference hearing before the Board.  Notify him and his representative of the date, time, and location of the hearing, and put a copy of this letter in the claims file.  Once he has been afforded this requested hearing, or in the event that he withdraws his hearing request or fails to appear, the file should be returned to the Board.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


